ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Doyon Utilities, LLC                          )       ASBCA No. 61506
                                              )
Under Contract No. SP0600-07-C-8263           )

APPEARANCES FOR THE APPELLANT:                      Jamie F. Tabb, Esq.
                                                    Elizabeth Krabill McIntyre, Esq.
                                                    Ryan D. Stalnaker, Esq.
                                                     Vinson & Elkins LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     Daniel K. Poling, Esq.
                                                     DLA Chief Trial Attorney
                                                    Brandon Cogswell, Esq.
                                                    Matthew Vasquez, Esq.
                                                     Trial Attorneys
                                                     DLA Energy
                                                     Fort Belvoir, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: April 14, 2020


                                                   Kenneth D. Woodrow
                                                   Administrative Judge
                                                   Armed Services Board
                                                   of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 61506, Appeal of Doyon Utilities,
LLC, rendered in conformance with the Board’s Charter.

       Dated: April 14, 2020


                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals